920 F.2d 721
Marvin Edwin JOHNSON, Petitioner-Appellant,v.Richard L. DUGGER, Secretary, Florida Department ofCorrections, Respondent-Appellee.
No. 89-3195.
United States Court of Appeals,Eleventh Circuit.
Dec. 18, 1990.

Billy H. Nolas, Larry H. Spalding, Office of Capital Collateral Representative, Tallahassee, Fla., for petitioner-appellant.
Mark Menser, Asst. Atty. Gen., Dept. of Legal Affairs, Tallahassee, Fla., for respondent-appellee.
Appeal from the United States District Court for the Northern District of Florida;  Maurice Mitchell Paul, Judge.
ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC
(Opinion August 21, 1990, 11th Cir., 911 F.2d 440)
Before TJOFLAT, Chief Judge, FAY, KRAVITCH, JOHNSON, HATCHETT, ANDERSON, CLARK, EDMONDSON, BIRCH and DUBINA, Circuit Judges.*
BY THE COURT:
A member of this court in active service having requested a poll on the application for rehearing en banc and a majority of the judges in this court in active service having voted in favor of granting a rehearing en banc,
IT IS ORDERED that the above cause shall be reheard by this court en banc with oral argument on a date hereafter to be fixed.  The previous panel's opinion is hereby VACATED.


1
The clerk will specify a briefing schedule for the filing of en banc briefs.



*
 Senior U.S. Circuit Judge James C. Hill has elected to participate in further proceedings in this matter pursuant to 28 U.S.C. Sec. 46(c)